DETAILED ACTION
The applicant’s request for continued examination regarding application number 16/663,615, filed October 25, 2019 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 5, 2022 has been entered.

Response to Amendments
The amendment filed August 5, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/663,615, which include: Amendments to the Specification, Amendments to the Claims, Amendments to the Drawings and Appendix (5 pages), and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner has acknowledged Claims 1, 7, and 13 have been amended. Claims 1-20 remain pending in the application.
Regarding Applicant’s Remarks and Amendments to the Specification and Amendments to the Drawings, Examiner acknowledges that the corrections found in both the Amendments to the Specification and Drawings (including replacement sheets for Figures 9, 10a-c, and 10e) have resolved the identified specification objections between blocks 906 and 908 in Figures 9 and 10a; between blocks 922 and 304 in Figures 9 and 10c; and between blocks 940 and 942 in Figure 10e, and hence these identified specification objections previously set forth in the Final Office Action mailed May 6, 2022 are withdrawn. Examiner also accepts the changes for the re-naming of block 950 “Governance and Control” to “Governance and Assurance” in Figure 9, and the re-naming of block 1027 “Create Prototypes” to “Create Visual Designs” in Figure 10b, as these name changes are supported in Applicant’s original specification in Figure 13, paragraphs [0042], [00201], and [00213]; and [00171], respectively. Additionally, Examiner points out that Applicant’s introduction of changes to paragraphs [00163] and [00182] represent new matter which must be cancelled from the specification. These specification objections resulting from this introduction of new matter is further identified and discussed in the relevant section indicated below. Furthermore, Examiner notes that certain identified specification and drawing objections previously set forth in the same Final Office Action have not been addressed, and therefore those unresolved specification and drawing objections previously set forth in the Final Office Action mailed May 6, 2022 are maintained, with those remaining specification and drawing objections identified and discussed in the relevant sections listed below.
Regarding Applicant’s Remarks and Amendments to the Drawings, Examiner notes that the identified drawing objections between blocks 936 and 938 in Figures 9 and 10f; and between blocks 940 and 942 in Figure 9 previously set forth in the Final Office Action mailed May 6, 2022 have not been resolved, and therefore these respective drawing objections are still maintained. Additionally, Examiner notes that Applicant’s introduction of changes in the arrow directions between blocks 936 and 950 in Figures 9 and 10b represent new matter which must be cancelled from the specification. These drawing objections resulting from this introduction of new matter is further identified and discussed in the relevant section indicated below.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/663,615, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant’s Remarks for Claims 1-20 under 35 U.S.C. 101, Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be persuasive. Examiner recites the training of a machine learning algorithm to generate a cognitive model, and using this cognitive model to provide cognitive insights including a rationale associated with the cognitive insight to explain the cognitive insight, where the rationale includes structural and operational details of the machine learning model, statistical and other properties of the training data, and evaluation metrics associated with the machine learning model behavior, which are not considered mental processes implementable in a human mind, and as such, the earlier 101 rejection previously set forth in the Final Office Action mailed May 6, 2022 is withdrawn.
Regarding Applicant's Remarks for Claims 1, 3-7, 9-13, and 15-20 under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., U.S. PGPUB 2020/0265356, provisional application 62/805,822 filed 2/14/2019 [hereafter referred as Lee]; and for Claims 2, 8, and 14 under 35 U.S.C. 103 as being unpatentable over Lee in view of Adler et al., Auditing Black-box Models by Obscuring Features, February 23, 2016 [hereafter referred as Adler], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner notes that the majority of the Applicant’s arguments are directed to the newly added claim limitations recited in the respective independent claims, where these new limitations necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below. However, Examiner has noted Applicant’s arguments contain certain assertions, which will be addressed in the following paragraphs.
Regarding Applicant’s Remarks:
“When discussing the element of performing an augmented intelligence assurance operation, the augmented intelligence assurance operation ensuring augmented intelligence performance of the cognitive computing function, the examiner cites to Lee. Specifically, the examiner cites to a portion of Lee which generally discloses an Al governance platform which performs Al governance. The examiner states that the Al governance techniques correspond to the claimed augmented intelligence assurance operation. However, it is respectfully submitted 13that the augmented intelligence assurance operation as disclosed and claimed is patentably distinct from the Al governance techniques disclosed by Lee. Specifically, Lee does not disclose the an augmented intelligence assurance operation which includes an explainability operation providing a rationale for an associated cognitive insight, as required by claims 1, 7 and 13.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that the Applicant’s argument is directed to the claim limitation recited in the independent claims: “… the augmented intelligence assurance operation comprises an explainability operation, the explainability operation providing a rationale for an associated cognitive insight generated by the cognitive computing function …”. Examiner points out that Applicant’s above argument is similar to the earlier Remarks already presented and responded to in the Final Office Action mailed May 6, 2022, and Examiner references the response provided in the same Final Office Action. Examiner further notes that Applicant’s arguments rely on the assertion that the teachings of the Lee reference are patentably distinct from the Applicant’s claimed invention, but the Applicant does not further describe or cite evidence that detail the differences between the Lee reference and the claimed invention to further clarify or explain such a distinction. Examiner reminds the Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Hence, given that this similar argument already has been addressed in an earlier Office Action, Applicant’s arguments are still not persuasive, and the prior art rejection is maintained.
As indicated earlier, Examiner notes that the remainder of the Applicant’s prior art arguments are directed to the newly added claim limitations recited in the respective independent claims, where the new claim limitations necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below. 

Drawings
The amendment filed August 5, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.C.S. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
Figure 9: Examiner points out that the latest Amendments to the Drawings filed June 28, 2022 changes the bi-directional arrow between blocks 936 and 950 that was earlier established in the original set of drawings (filed 10/25/2019) and the previously entered Amendment to the Drawings (filed 3/9/2022), where this existing bi-directional arrow between block 936 (“Quality Assurance”) and block 950 (“Governance and Control”, now amended to “Governance and Assurance”) is now changed to a directed uni-directional arrow originating at block 950 and terminating at block 936. This change to the direction of the arrow between blocks 950 and 936 in Figure 9 represents the introduction of new matter in this specification. Applicant is required to cancel the identified arrow changes in Figure 9 representing new matter in the reply to this Office Action.
Figure 10b: Examiner points out that the latest Amendments to the Drawings filed June 28, 2022 changes the direction of arrow ‘10’ that was earlier established in the previously entered Amendment to the Drawings (filed 3/9/2022), where arrow ‘10’ pointing into “AIS Governance and Assurance 950” is now changed to arrow ‘10’ pointing out of “AIS Governance and Assurance 950”. This change to the direction of the arrow ‘10’ in Figure 10b represents the introduction of new matter in this specification. Applicant is required to cancel the identified arrow changes in Figure 10b representing new matter in the reply to this Office Action.
The drawings are further objected to because of the following informalities:  
Figures 9 and 10f: The directional arrow between “Quality Assurance 936” and “User Acceptance 938” in Figures 9 and 10f are pointing in opposite directions (in Figure 9 the direction is from element 938 to element 936, while in Figure 10f the direction is from element 936 to element 938). Appropriate correction is required.
Figure 10d: According to the description provided in paragraph [00182], arrow ‘5’ shown in Figure 10d should be pointed outwards from “Cognitive Agent Composition 934”. Appropriate correction is required.
Figures 9 and 10e: It is unclear how there is a bi-directional relationship and interaction between “Production 940” and “System Monitoring 942” in Figures 9 and 10e, as the specification at most describes a uni-directional relationship between those elements (refer to paragraphs [00163], [00184]). Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed August 5, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.C.S. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
Paragraphs [00163] and [00182]: Examiner points out that the latest Amendments to the Specification introduces a series of statements in paragraphs [00163] and [00182], where the following statements are not supported in Applicant’s original specification ([00163]: “… with the quality assurance operation 936 receiving input from a governance and assurance operation 950.” and [00182]: “In certain embodiments, the quality assurance operation receives input from a governance and assurance operation 950.”). As indicated earlier in 
the above objections to Figure 9 and 10b, the original set of drawings (filed 10/25/2019) and the previously entered Amendment to the Drawings (filed 3/9/2022) already established a bi-directional arrow between block 936 (“Quality Assurance”) and block 950 (“AIS Governance and Control”, now amended to “AIS Governance and Control”), and hence these identified statements that introduces a description to solely describe a directed uni-directional arrow from block 936 to block 950 (instead of describing the existing bi-directional arrow between blocks 936 and 950) represents the introduction of new matter in this specification. Examiner notes that Applicant’s remaining statements provided in paragraph [00182] are accepted as changes that do not introduce new matter into the specification as they represent changes for resolving the specification objection previously set forth in the same Final Office Action, as these changes describe these sub-elements that previously existed in the original set of drawings filed 10/25/2019 (“In certain embodiments, the governance operation 950 includes an AIS assurance operation 1087. In certain embodiments, the AIS assurance operation 1087 includes a feature classification operation 1088, a counterfactual identification operation 1089, a bias operation 1090, a robustness operation 1091, and an explainability operation 1092.”). Applicant is required to cancel the identified statements in paragraphs [00163] and [00182] representing new matter in the reply to this Office Action.

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informality: A typographical error for the term “explanability operation” in the following limitation, which should be corrected as follows: “… the explainability operation transparently conveying structural and operational details of the machine learning model used by the augmented intelligence system …”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
 Lee et al., U.S. PGPUB 2020/0265356, provisional application 62/805,822 filed 2/14/2019 [hereafter referred as Lee].
Regarding amended Claim 1, 
Lee teaches
(Currently Amended) A computer-implementable method for cognitive information processing, comprising:  
training a machine learning algorithm to generate a cognitive model, the training using the data from a plurality of data sources, the cognitive model comprising a machine learning model that serves as a mathematical representation of a real-world process (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0058], the term “cognitive model” broadly indicates a machine learning model that serves as a mathematical representation of a real-world process, and hence this limitation broadly recites training a machine learning algorithm to generate a machine learning model based on data from a plurality of data sources. As indicated earlier, Lee teaches an AI governance platform residing on a client-server computing architecture. This AI governance platform monitors and tracks the inner workings of AI-based processes, where these AI-based processes include AI algorithms and models that include random forest or logistic regression for a credit-risk monitoring application (Lee Figure 3A, [0066]-[0069]). As a further extension of this credit-risk monitoring application, Lee additionally teaches training an AI algorithm based on contextual features provided by a plurality of data sources (e.g., changes in access behavior in system access logs, changes in financial status data) to generate a probabilistic assessment (such as a risk rating for a user). A person having ordinary skill in the art would understand from the teachings in Lee that the training of an AI algorithm (such as a random forest or logistic regression algorithm) on an AI computing platform, by applying contextual features derived from a plurality of data sources, produces a machine learning model, where this model generates a probabilistic assessment representing a risk rating for a credit-risk monitoring application. This process of training a model on a computer-based AI platform to perform a probabilistic assessment representing a risk rating for a credit-risk monitoring application for the use in banks and financial institutions corresponds to a process that applies features from a plurality of data sources to train a machine learning algorithm to generate a machine learning model (representing a “cognitive model”), where the model executing on a computer-based AI platform represents a machine learning model serving as a mathematical representation of a real-world process (Lee [0109]: “Banks may employ thousands of complex models to aid in making strategic decisions.”; Figure 23B, [0201]: “FIG. 23B is a flow chart depicting a simple view of an AI solution of the AI platform (e.g., also referred to herein as Talisai’s solution. One or more sub-contexts (e.g., changes in access behavior, changes in financial status) are generated from one or more data sources (e.g., system access logs, financial status data). Each sub-context may be assigned a variable weight. The sub-contexts and weights are used as input for an AI (e.g., to train a model). The AI is applied to generate a probabilistic assessment (e.g., a risk rating for a user A given the context of changes in access behavior or changes in financial status).”; [0178]; and Figure 25 and [0216]-[0218]).);
performing a cognitive computing function (Examiner’s note: Under its broadest reasonable interpretation, a “cognitive computing function” broadly recites a set of operations or tasks performed on an system performing cognitive activities (such as processing and analyzing data) to provide a cognitive service on a computing system. Lee teaches an AI governance platform providing services augmenting human tasks, and as such, this AI governance platform corresponds to “an augmented intelligence system”) in a client-server computing environment (Lee Figures 1 and 15; [0051]: “… the platform addresses a need for AI to be aggregated and organized in one place, understood, and managed proactively as AI tasks multiply and become more mission centric. As AI replaces and augments human tasks, the platform ensures essential integrity, performance, and accountability of AI tasks, reducing or virtually eliminating the black box.”). This AI governance platform contains a solution stack of AI-based modules and its associated software extension modules that provides support for receiving, analyzing, monitoring, and managing operations to process data from multiple sources and apply them to AI algorithms to produce prediction output for various AI mission-critical services, where the use of this platform to execute operations and functions to support AI mission-critical services (such as credit-risk monitoring) correspond to “performing a cognitive computing function” (Lee Figures 2 and 4-6, [0061]-[0066], [0074]-[0086]; [0052]: “Gartner Inc. has defined AI. as “[t]echnology that appears to emulate human performance typically by learning, coming to its own conclusions, appear to understand complex context … enhancing human cognitive performance (also known as cognitive computing) …”; [0037]: “… This platform and its extensions improve governance, including monitoring, of complex AI algorithms both before deployment and during run–time operations … the platform may offer insights into customer behavioral trends that were once unimaginable, from predicting future banking needs to uncovering potential risks associated with particular customers.”; and Figures 3A-3C, [0066]-[0069]: “… the platform's solution stack can monitor and track … the inner workings of Al-based processes dedicated to a particular function (e.g., credit-risk monitoring). These mission-critical processes may be based on a key constraint (e.g., “Level of loan default”), which is predicted or generated by various AI algorithms or techniques … FIG. 3B depicts an application of the platform's solution stack to a different function specifically, risk management related to employee malfeasance. … FIG. 3C is a block diagram illustrating additional example applications of the Al governance platform. … include applications specific to AML/BSA , Cybersecurity & Ops Risk, lending practice, and immunoncology patient monitoring …”).),
the cognitive computing function generating an associated cognitive insight (Examiner’s note: Under its broadest reasonable interpretation, “an associated cognitive insight” broadly recites an outcome (prediction or output) produced by a system that performs cognitive activities, where the cognitive activities are representations of mental processes such as processing and analyzing data. As indicated earlier, Lee teaches an AI governance platform providing AI services augmenting human tasks in a client-server computing environment containing a solution stack of AI-based modules that provides support for receiving, analyzing, monitoring, and managing operations to process data from multiple sources and apply them to AI algorithms to produce prediction output (referred as algorithmic outputs or key constraints that are predicted by various AI algorithms, for various AI mission-critical services (Lee [0051]; Figures 1 and 15; Figure 2 and [0061]-[0066]). The usage of the AI governance platform and its included solution stack to process multiple data sets and algorithms to generate key constraints (which are predicted by AI algorithms and techniques, corresponding to “cognitively processed insights”) correspond to “processing the data from the plurality of data sources to provide cognitively processed insights via an augmented intelligence system” (Lee [0037]-[0039]: “… This platform and its extensions improve governance, including monitoring, of complex AI algorithms both before deployment and during run–time operations, and provide better management of these algorithms in a complex data environment. … the platform may offer insights into customer behavioral trends that were once unimaginable, from predicting future banking needs to uncovering potential risks associated with particular customers.”; [0063]: “… records of assumptions and metadata of ingested data sources and key constraints (e.g., algorithmic outputs).”; Figures 3A-3C, [0066]-[0069]: “… the platform's solution stack can monitor and track … the inner workings of Al-based processes dedicated to a particular function (e.g., credit-risk monitoring). These mission-critical processes may be based on a key constraint (e.g., “Level of loan default”), which is predicted or generated by various AI algorithms or techniques (e.g., a Random Forest Prediction and/or a Logistic Regression), which are, in turn, supported by multiple data sets (e.g., loan data, customer data and account data).”).); 
performing an augmented intelligence assurance operation, the augmented intelligence assurance operation ensuring augmented intelligence performance of the cognitive computing function (Examiner’s note: Under its broadest reasonable interpretation, the term “assurance” defined in the Merriam-Webster dictionary is something that inspires or tends to inspire confidence. In the context of the claims, “an augmented intelligence assurance operation” broadly recites an operation performed within an augmented intelligence system that provides confidence or trustworthiness to improve transparency and confidence (referred to as AI governance, Lee [0035]: “Techniques to address AI risks, including those associated with lack of transparency or accountability of AI algorithms, may be referred to as “responsible AI” or “AI governance techniques.”). Lee teaches AI governance techniques to improve transparency and accountability for various cognitive computing functions, thus corresponding to “performing an augmented intelligence assurance operation, the augmented intelligence operation ensuring augmented intelligence performance of the cognitive computing function” (Lee [0037]-[0039]: … This platform and its extensions improve governance, including monitoring, of complex AI algorithms … the platform may offer insights into customer behavioral trends .. from predicting future banking needs to uncovering potential risks associated with particular customers. … systems and methods of improving AI governance are disclosed … The one or more sub-contexts represent one or more changes in data that are relevant in assessing one or more risks … are provided as training data to a plurality of models … The probabilistic assessment is presented in a dashboard user interface … having user interface elements configured to provide insight into how the probabilistic assessment was generated … includes providing a visual representation of a hierarchy of assets used to perform the generating of the probabilistic assessment, the assets including one or more tasks, one or metrics, one or more algorithms, and one or more data sources.”; and [0051]: “… the platform addresses a need for AI to be aggregated and organized in one place, understood, and managed proactively as AI tasks multiply and become more mission centric. As AI replaces and augments human tasks, the platform ensures essential integrity, performance, and accountability of AI tasks, reducing or virtually eliminating the black box.”).),
the augmented intelligence assurance operation comprises an explainability operation, the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function (Examiner’s note: As indicated earlier, Lee teaches a AI governance platform containing a solution stack, where the solution stack includes an IndeX module to monitor an executing AI algorithm’s state history and analyzes its output (including predicting an algorithm’s key constraints, corresponding to “cognitive insights”). The gathered data output produced by the IndeX module (including captured inputs, outputs, values of the key constraints, metadata associated with the AI algorithm, representing relationships between the inputs, outputs, key metrics/constraints, recommendation actions, and AI metadata, with these captured relationships corresponding to “an explanation” and “rationale for the associated cognitive insight” of the AI algorithm) is stored in an index record for access and additional processing by a CognoMega, AI Beacon, AI Cronus application modules, where these application modules (in particular the CognoMega application module) provide retrieval and processing support for the gathered data output generated by the IndeX module (Lee Figure 2 and [0061]-[0066]; Figures 4-6 and [0074]-[0086]). Hence, the IndeX and associated application extensions provide necessary functionality to gather, process, and analyze an AI algorithm’s associated data output to display decision output including the key constraints (where this output represents the probability assessments and associated metrics and relationship information), and the generation of this decision output corresponds to the AI algorithms representing the “augmented intelligence assurance operation”. Hence, the IndeX module and application extensions collectively contribute to performing a flow in which “the augmented intelligence assurance operation comprises an explainability operation”, with the generation and storage/display of this relationship information from the IndeX module corresponding to “… the explainability operation providing a rationale for an associated cognitive insight generated via the cognitive computing function” (Lee [0037]-[0039]; [0064]: “The IndeX 204 module is configured to monitor the state of an algorithm as it runs. … this module may capture actual values of all variables being used or generated during the code's run.”; [0074]-[0075]: “… the CognoMega module … addresses the organization's foundational data-governance and data-management challenges. … It also tracks usages of both data and algorithm and recommends other data sets and algorithms that could be beneficial to the user's analysis. … the CognoMega dashboard 502 includes relationship visualization and drill-down capabilities for key constraints and other data associated with business objectives …”; [0099]: “FIG. 8 is a flow diagram of example operations performed by a particular module (e.g., an IndeX module) of the AI platform. At 802, a source algorithm, such as one corresponding to the source algorithm of FIG. 7, is received at an index pre-processor (e.g. , at runtime). At 804, inputs and outputs of the algorithm are monitored or captured, along with metadata, … The result or output of the algorithm (e.g., executable 806) is analyzed to determine values of key constraints used by the algorithm to determine the result. At 808, the gathered data 812, including captured inputs, outputs, values of key constraints, or metadata pertaining to execution of the algorithm are recorded in an index record.”; Figure 9, [0100]; and [0103]).),
the explainability operation transparently conveying structural and operational details of the machine learning model used by the augmented intelligence system (Examiner’s note: As indicated earlier, Lee teaches the AI governance platform performing an explainability operation by displaying the data gathered and stored by the IndeX module, where the explainability operation includes the generation of prediction outputs/key constraints such as behavioral trends and risk ratings/scores predicted by the AI algorithm. As indicated earlier, Lee teaches that the user can additionally view the algorithm used to make the decision as well as the type of algorithm and statistical analysis that was applied (average/min/max standard deviation algorithms, value chain analysis algorithms, click rate/acceptance rate algorithms), as well as particular elements and metadata within deployed AI algorithms that may lead to different calculations of key constructions or different decisions, where the display of these internal execution details of a deployed AI algorithm correspond to a process that transparently convey structural and operational details of a machine learning model (Lee [0075]; [0078]; Figure 9, [0100]: “… the user may view the algorithm used to make the decision …”; [0102]-[0103]: “… AI algorithms (e.g., average/min/max/standard deviation algorithms, value chain analysis algorithms, click rate/acceptance rate algorithms, and robo-advisor performance algorithms) … are depicted …”; Figures 13-14, [0104]-[0105]: “… The data set may be accessible in conjunction with other aspects of the user interface to … identify particular elements within deployed AI algorithms that may lead to different calculations of key constraints or different decisions being made … Here, a loan credit monitoring application is presented that provides transparency to the use of the underlying AI algorithms … Each algorithm is associated with metadata such as information pertaining to … a description of the code … a user may be able to … drill down into the actual code that implements the algorithm …”; and Figure 18, [0122]-[0137]).), 
statistical and other properties of training data associated with the machine learning model (Examiner’s note: As indicated earlier, Lee teaches the AI governance platform performing an explainability operation by displaying the data gathered and stored by the IndeX module, where the explainability operation includes providing the relationships between AI algorithm metadata, input and output datasets, and key metrics. As indicated earlier, Lee also teaches identifying relationships and contextual features between underlying datasets from different data sources and further applying average/min/max/standard deviation algorithms to extract additional features from the received training data, as well as identifying data source discrepancies that may lead to different key constraint calculations. Hence, these relationships and identified discrepancies associated with contextual features of received data sources correspond to statistical and other properties of training data associated with the machine learning model (Lee [0075]; [0078]; Figure 9, [0100]; [0102]-[0103]: “… relationships between underlying datasets (e.g., a feedback data set, customer database, account valuation, customer activity or robo-advisor activity), AI algorithms (e.g., average/min/max/standard deviation algorithms …) …”; [0105]: “… The user interface allows an administrator to drill down … key constraints, algorithms, or data sets. … the user interface may provide a warning pertaining to an out-of-bounds constraint, such as a warning that a particular key constraint was based on a different loan database source than a different key constraint used in the calculation. By identifying this data source discrepancy, an administrator may be able to pin down a reason for an out-of-bounds result of an execution of the AI algorithm …”; [0109]; [0178]: “Financial status (e.g., Credit Score information). … Example data sources: Credit score information for each employee, including … (1) Any credit score that drops by XX points compared to the last month, or (2) Any credit score that increased by YY points compared to the last month.”; and Figure 25 and [0216]-[0218]).) and 
evaluation metrics from which behavior of the machine learning model may be inferred (Examiner’s note: Lee teaches detecting discrepancies in machine learning model behavior by analyzing the prediction outputs of a runtime deployment of an AI algorithm over a period of time, and comparing those outputs against boundary conditions established by the user (i.e., guard rail values) as well as against outputs from historical versions of the AI algorithm, and generating alerts to indicate that these out-of-range output values are anomalies, where these alerts and associated information is displayed through a user interface. These guard rail boundary values for each output as well as the comparison of corresponding historical output values to identify abnormal machine learning model behavior correspond to evaluation metrics from which machine learning model behavior may be inferred (Lee [0079]-[0085]: “… The AI Beacon knows the baseline output (e.g., based on human-defined desirable boundaries). … When the AI’s output somehow goes out of the defined range, it generates an alert (e.g., for presentation within a user interface …) … the AI Beacon generates a Beacon record … that identifies any boundary violation that occurs during execution of the AI algorithm (e.g., by comparing outputs to the Guard Rail field of the AI record block). … the A[I] Beacon record block includes one or more data items … one or more outputs generated by execution of the AI algorithm, data and time the one or more outputs were generated, a state machine value … a code identifier … a guard rail value (e.g., an expected or allowed range of values corresponding to each of the one or more outputs) … an alert message (e.g., contents of alert message that is sent to another computer process for further analysis or processing or for presentation in a user interface …) … the platform extracts meta information about the AI, including the AI input, output, query, available states of AI … AI Cronus monitors and records its behavior, state, messages, and so on … AI Cronus cross references runtime data with expected information that was captured during development time extraction … the expected information may include human-defined parameters, such as the boundaries discussed above. … AI Cronus looks for unanimous consensus across all instances of a given algorithm … The outputs from other runtimes and historical versions are compared with the particular outputs of the given runtime system. Any discrepancy may be indicative of anomaly. The identification of the anomaly may then be surfaced via one or more dynamic user interfaces to allow an administrator to drill down into the decision points evaluated in each of the instances … to determine the reason for the discrepancy. … the particular change may be quickly identified and communicated … along with specific information pertaining to the anomaly (e.g., the inputs, the outputs, the violation identified by the AI Beacon, the time/date stamp of the AI record generation, and so on …”).); and, 
providing the associated cognitive insight regarding the augmented intelligence performance of the cognitive computing function (Examiner’s note: Under its broadest reasonable interpretation, “a cognitive insight” broadly recites an outcome (prediction or output) produced by a system that performs cognitive activities, where the cognitive activities are representations of mental processes such as processing and analyzing data. As indicated earlier, Lee teaches an AI governance platform providing AI services augmenting human tasks in a client-server computing environment containing a solution stack of AI-based modules that provides support for receiving, analyzing, monitoring, and managing operations to process data from multiple sources and apply them to AI algorithms to produce prediction output (referred as algorithmic outputs or key constraints that are predicted by various AI algorithms, for various AI mission-critical services (Lee [0051]; Figures 1 and 15; Figure 2 and [0061]-[0066]). As indicated earlier, Lee teaches the IndeX module generating the key constraints and the associated decision output from these techniques, with the process of displaying these key constraints and decisions in the user-interface of the CognoMega application module corresponding to “providing a cognitive insight regarding the augmented intelligence performance of the cognitive computing function” (Lee [0037]: “… This platform and its extensions improve governance, including monitoring, of complex AI algorithms both before deployment and during run–time operations, and provide better management of these algorithms in a complex data environment. … the platform may offer insights into customer behavioral trends that were once unimaginable, from predicting future banking needs to uncovering potential risks associated with particular customers.”; Figures 3A-3C, [0066]-[0069]; [0074]-[0075]; Figure 9, [0100]: “… This user interface enables the user to quickly investigate decisions by Al algorithms deployed or used within an organization … The user can find values of key constraints (e.g., "customer feedback score, or "metrics on customer's action versus the robo-advisor's recommendation.”). By selecting a date range, the user can instantly see the values of the key constraints over a particular time period for information about how they affected a particular decision. … the user may view the algorithm used to make the decision, the data sets used to make the decision, the timelines over which the decision was made, and a recommendation for an action that is to be performed (e.g., a lowering of a credit risk associated with an individual) based on an application of the algorithm.”; and [0103]: “… relationships between underlying datasets (e.g., a feedback data set, customer database, account valuation, customer activity, or robo-advisor activity), AI algorithms (e.g., average/min/max/standard deviation algorithms, value chain analysis algorithms, click rate/acceptance rate algorithms, and robo-advisor performance algorithms), and key metrics (e.g., feedback score metrics, and customer action vs. robo-advisor recommended actions) are depicted …”).).  
Regarding original Claim 3, 
Lee teaches
(Original) The method of claim 1, wherein:  
the augmented intelligence assurance operation comprises a robustness assessment operation, the robustness assessment operation assessing robustness of the cognitive computing function (Examiner’s note: Under its broadest reasonable interpretation, the term “robust” defined in the Merriam-Webster dictionary refers to something that is strong. Hence, in the context of the claims, a “robustness assessment” is interpreted as performing an assessment (such as a comparison) to determine the strength of an AI algorithm. Lee teaches a mechanism for assessing executed business logic to improve transparency and reduce false positives in high-risk transactions (Lee [0119]-[0139], Figures 16 and 18), where the act of reducing false positives in high-risk transactions makes the results of the execution of the business logic (i.e., decision/outcome) more trustworthy (and hence, more robust). The execution of the business logic is stored as a data set, and used as training data perform an assessment (comparison) of the executed business logic, where one aspect of this assessment involves comparing the run-time outputs or values produced by the run-time AI algorithm against expected outputs or values of the variables predicted by corresponding offline processes and detecting potential variations, where this comparison is a form of assessment that determines the strength of the AI algorithm running against real-time data. Lee further teaches that upon detection of this variation produced by the comparison, the inputs of the online process can be used for playback into the offline versions of the AI code, to identify the code issue/anomaly in the AI algorithm, with the results displayed through a user interface including drill-down capabilities displaying both online and offline versions of the AI algorithm code to provide an understanding why different results are generated. Hence this process of performing the comparisons against expected outputs and values, examining the offline and online versions of the AI code, providing the capability to perform playback of real-time data into offline versions of the AI code, and to identify a code anomaly between online and offline versions of the AI algorithm correspond to a method in which “the augmented intelligence assurance operation comprises a robustness assessment operation, the robustness assessment operation assessing robustness of the cognitive computing function” (Lee [0119]-[0120]: “… driven by transparency concerns, full-scale AI adoption in AML … is lagging, although robust analytic efforts are apparent for smarter evaluation of transactions to reduce false positives … At 1602, business logic (e.g., computer processes executing within a computer environment of an enterprise) is executed. At 1604, results of the execution of the business logic are stored as a data set (e.g., immutable records in a blockchain), which includes an enhanced data set (e.g., enhanced blockchain 1606). The results may be generated based on a wrapping of the business logic in special wrappers … The data is fed back into the business logic (e.g., as training data) to, for example, improve the business logic with respect to governance of the business logic …”; and [0137]: “… a method of detecting an anomaly in the execution of AI code within a computerized environment of an organization is disclosed. An AI algorithm is monitored in real-time during run-time execution within the computerized environment. Outputs or values of variables generated at run-time by the AI code are compared against expected outputs or values of the variable predicted by corresponding offline processes. … the inputs of the online process are used for playback via one or more offline implementations of the AI code. Any anomaly in output or values of variable are identified. The anomaly is presented in a dynamic user interface that enables the user to drill down into the online and offline versions of the code to understand why different results were generated.”).).  
Regarding previously presented Claim 4, 
Lee teaches
(Previously Presented) The method of claim 1, wherein:  
the rationale provides an explanation of a basis for generating the associated cognitive insight (Examiner’s note: Under its broadest reasonable interpretation, the term “rationale” as defined in the Merriam-Webster dictionary broadly recites an explanation or an underlying reason to make something plain or understandable (through logical development or development of relationships), and as such, this claim limitation broadly recites producing a set of relationships and conditions to improve understandability of a generated decision or result (“cognitive insight”). As indicated earlier, Lee teaches the AI governance platform containing a solution stack and its associated extensions (Lee [0061]-[0066], [0074]-[0086]) performing an explainability operation, where the explainability operation includes the display of key constraints predicted by the AI algorithm (“cognitive insights”), and providing the relationships between AI algorithm metadata, input and output datasets, and key metrics, where this relationship information (presented by the CognoMega-based application) between decision and the AI algorithm metadata, input and output datasets, and key metrics used to make the decision corresponds to “the rationale providing an explanation of a basis for generating the associated cognitive insight” (Lee [0075]: “… the CognoMega dashboard 502 includes relationship visualizations and drill-down capabilities for key constraints and other data associated with business objectives accessible from various front-end tools deployed within an organization. …”; [0100]: “FIG. 9 is a screenshot of an example user interface presented by the AI platform. … a CRM manager is configured to look into a decision made to tune a robo-advisor's recommendation process. This example dashboard user interface may be provided by CognoMega or an application using the CognoMega API. This user interface enables the user to quickly investigate decisions by Al algorithms deployed or used within an organization (e.g., to automatically lower a risk level used by a robo-adviser). The user can find values of key constraints (e.g., "customer feedback score, or "metrics on customer's action versus the robo-advisor's recommendation.”). … the user can instantly see the values of the key constraints over a particular time period for information about how they affected a particular decision. … the user may view the algorithm used to make the decision, the data sets used to make the decision, the timelines over which the decision was made, and a recommendation for an action that is to be performed (e.g., a lowering of a credit risk associated with an individual) based on an application of the algorithm.”; and [0103]).).
Regarding original Claim 5, 
Lee teaches
(Original) The method of claim 4, wherein:  
the cognitive insight regarding the augmented intelligence performance comprises a recourse for the cognitive computing function (Examiner’s note: As indicated earlier, Lee teaches the IndeX and associated application extensions to provide necessary functionality to gather, process, and analyze an AI algorithm’s associated data output to display decision output including the key constraints (where this output represents the probability assessments and associated metrics and relationship information taught in Lee [0038]-[0039]) related to the AI mission-critical service performed on the AI governance platform. The generation and display of the decision output also includes recommendation actions for a particular decision output and its key constraints (“cognitive insight”) associated with an AI mission-critical service performed on the AI governance platform, where these recommendation actions for a particular decision/outcome (such as an action to lower the credit risk of an individual) correspond to “… the cognitive insight regarding the augmented intelligence performance comprises a recourse for the cognitive computing function” (Lee Figure 9, [0100]: “ … The user can find values of key constraints (e.g., "customer feedback score, or "metrics on customer's action versus the robo-advisor's recommendation.”). By selecting a date range, the user can instantly see the values of the key constraints over a particular time period for information about how they affected a particular decision. … the user may view the algorithm used to make the decision, the data sets used to make the decision, the timelines over which the decision was made, and a recommendation for an action that is to be performed (e.g., a lowering of a credit risk associated with an individual) based on an application of the algorithm.”; and [0103]: “… relationships between underlying datasets (e.g., a feedback data set, customer database, account valuation, customer activity, or robo-advisor activity), AI algorithms (e.g., average/min/max/standard deviation algorithms, value chain analysis algorithms, click rate/acceptance rate algorithms, and robo-advisor performance algorithms), and key metrics (e.g., feedback score metrics, and customer action vs. robo-advisor recommended actions) are depicted …”).).  
Regarding original Claim 6, 
Lee teaches
(Original) The method of claim 1, wherein: 
the cognitive computing function is performed using an opaque model (Examiner’s note: Under its broadest reasonable interpretation, a cognitive computing function is a set of operations or tasks performed on an system performing cognitive activities (such as processing and analyzing data) to provide a service. Lee teaches the use of AI modeling to assist in decision making processes for services such as insider threat prevention, cybersecurity, anti-money laundering (all of which correspond to “the cognitive computing function”), where the AI algorithms used to make these decisions often lack transparency and have characteristics of opaque analytical black boxes (thus corresponding to “the cognitive computing function is performed using an opaque model”) (Lee [0033]: “AI technologies are evolving at hard-to-comprehend velocities and scale while, at the same time, playing a more and more significant role in high-risk activities like health care, finance, and operations activities. … A[I] is exposing organizations to dangerous new risks and these risks are magnified in regulated industries such as financial services and health care. Advanced software algorithms are making critical strategic decisions, with less and less human supervision and oversight as time passes. As a result, these algorithms often lack transparency and have characteristics of opaque analytical “black boxes.””; and [0037]: “The tools, techniques, technologies, and methodologies disclosed herein include non-routine and/or unconventional operations, performed individually or in combination, provide a robust and independent oversight platform … including a product suite and various extensions. This platform and its extensions improve governance, including monitoring, of complex AI algorithms both before deployment and during run-time operations, and provide better management of these algorithms in a complex data environment.”).).  
Regarding amended Claim 7, 
Claim 7 recites a system comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale provided by Lee as indicated in Claim 1. In addition, Lee teaches a system containing a processor, a processor connected to a data bus,  and a storage unit containing data structures and software instructions embodying the described functions (representing a non-transitory computer-readable storage medium embodying computer program code) (Lee Figure 25; and [0216]-[0218]: “FIG . 25 is a block diagram of machine in the example form of a computer system [25]00 within which instructions for causing the machine to perform any one or more of the methodologies discussed herein may be executed. … computer system [25]00 includes a processor [25]02 (e.g. , a central processing unit (CPU)…), … a main memory [25]04 and static memory [25]06, which communicate with each other via a bus [25]08. … may further include … a storage unit [25]16, … The storage unit [25]16 includes a machine–readable medium [25]22 on which is stored one or more sets of data structures and instructions [25]24 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein.”).  
Regarding original Claim 9, 
Claim 9 recites the system of claim 7, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 3, and hence is rejected under similar rationale provided by Lee as indicated in Claim 3, in view of rejections from Claim 7.
Regarding previously presented Claim 10, 
Claim 10 recites the system of claim 7, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 4, and hence is rejected under similar rationale provided by Lee as indicated in Claim 4, in view of rejections from Claim 7.
Regarding original Claim 11, 
Claim 11 recites the system of claim 10, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 5, and hence is rejected under similar rationale provided by Lee as indicated in Claim 5, in view of rejections from Claim 10.
Regarding original Claim 12, 
Claim 12 recites the system of claim 7, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 6, and hence is rejected under similar rationale provided by Lee as indicated in Claim 6, in view of rejections from Claim 7.
Regarding amended Claim 13, 
Claim 13 recites a non-transitory, computer-readable storage medium embodying computer program code, where the computer program code comprises of computer executable instructions configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale provided by Lee as indicated in Claim 1. In addition, as indicated earlier, Lee teaches a system containing a processor, a processor connected to a data bus,  and a storage unit containing data structures and software instructions embodying the described functions (representing a non-transitory computer-readable storage medium embodying computer program code) (Lee Figure 25; and [0216]-[0218]).
Regarding original Claim 15, 
Claim 15 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 3, and hence is rejected under similar rationale provided by Lee as indicated in Claim 3, in view of rejections from Claim 13.
Regarding previously presented Claim 16, 
Claim 16 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 4, and hence is rejected under similar rationale provided by Lee as indicated in Claim 4, in view of rejections from Claim 13.
Regarding original Claim 17, 
Claim 17 recites the non-transitory, computer-readable storage medium of claim 16, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 5, and hence is rejected under similar rationale provided by Lee as indicated in Claim 5, in view of rejections from Claim 16.
Regarding original Claim 18,
Claim 18 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 6, and hence is rejected under similar rationale provided by Lee as indicated in Claim 6, in view of rejections from Claim 13.
Regarding original Claim 19, 
Lee teaches
(Original) The non-transitory, computer-readable storage medium of claim 13, wherein:  
the computer executable instructions are deployable to a client system from a server system at a remote location (Examiner’s note: Lee teaches an AI governance platform providing services augmenting human tasks (Lee [0051], corresponding to “an augmented intelligence system”) being hosted within a client-server computing environment (Lee Figure 1, Figure 15, [0213]), where the clients can be a personal computer, a tablet, or any machine capable of executing instructions to be taken by that machine and performing any of the methods taught in Lee, and where the instructions stored in the storage device of the server can be transmitted over a communications network to other client devices using well-known transfer protocols via high-level APIs (Lee [0049]: “… native applications executing on the client machine(s) 110 may access the various services and function provided by the applications 120 via the programmatic interface provided by the API server 114.”), with these instructions corresponding to “the computer executable instructions are deployable to a client system from a server system at a remote location” (Lee [0213]: “The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.”; [0216]-[0218]; and [0221]: “The instructions [25]24 may further be transmitted or received over a communications network [25]26 using a transmission medium. The instructions [25]24 may be transmitted using the network interface device 1820 and any one of number of well-known transfer protocols (e.g., HTTP).”).).  
Regarding original Claim 20, 
Lee teaches
(Original) The non-transitory, computer-readable storage medium of claim 13, wherein:  
the computer executable instructions are provided by a service provider to a user on an on-demand basis (Examiner’s note: Under its broadest reasonable interpretation, the term “on-demand” refers to something being available as soon as or whenever required. Under its broadest reasonable interpretation, the term “service provider” represents a computing system that provides a service to users, such as a server running an application providing a service. Lee teaches an AI governance platform running an augmented intelligence system on an information processing system (corresponding to “a service provider”), where the AI governance platform contains a solution stack and associated application extensions (such as CognoMega application extension). The CognoMega application extension provides user interaction support via API and dashboard user interfaces to robo-advisors to push down content to users, such as support relationship visualizations and drill-down capabilities for key constraints and other business objective data (with this user interaction support corresponding to “the computer executable instructions are provided by a service provider to a user …”, where the AI bots and robo-advisors are available 24/7 for customers to provide and push this content in the context of services such as investment decisions, where this 24/7 availability allows customers the flexibility to access this information at their convenience, with this flexible availability corresponding to “… an on-demand basis” (Lee Figure 5, [0074]-[0075]: “As shown in FIG. 5, the CognoMega module is configured to address an organization's ongoing effort to grow and transform its businesses through a data–driven strategy. … CognoMega helps organizations find, manage, and track data, algorithms, and the lineage of each. … As an example, organizations can use CognoMega to improve the data analytics or AI effort supporting customer relationship management applications such as robo-advisor or chatbot. CognoMega produces a dashboard or provides an API that enables connections between usage of Al algorithms within the organization to the customer experience. … the CognoMega dashboard 502 includes relationship visualizations and drill down capabilities for key constraints and other data associated with business objectives accessible from various front end tools deployed within an organization. … a client process of CognoMega can identify and specify associations between AI processes executing within an organization and data associated with business objectives (e.g., for exposure via one or more front-end tools).”; and [0115]: “Al bots may have text and voice capabilities to better serve customers and make investment recommendations. Many banks predict that, in the future, the use of bots will be as common in banking as in Google, Alexa, and Siri. Bots may standardize best-practice customer service, as they work 24/7 and never go on vacation. In addition, [b]ots can push relevant content to users based on customer analytics, a capability that is rapidly becoming a valuable sales channel. Robo-advisors, another type of bot, now offer advi[c]e on investment decisions.”).).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee et al., U.S. PGPUB 2020/0265356, provisional application 62/805,822 filed 2/14/2019 [hereafter referred as Lee] in view of Adler et al., Auditing Black-box Models by Obscuring Features, arXiv:1602.07043v1, February 23 2016, 16 pages [hereafter referred as Adler].
Regarding original Claim 2, 
Lee teaches
(Original) The method of claim 1.
Under its broadest reasonable interpretation, the term “impartial” as defined as something that is not partial or biased. Hence, in the context of the claims, the term “impartiality assessment” is interpreted as performing an assessment or a review to determine or detect whether something is biased or not.
While Lee teaches that organizations that use complex AI black-box models to make strategic decisions must also perform auditing (which is a form of assessment by performing a systematic review to detect something) of these models as part of AI model governance (Lee [0109]), Lee does not explicitly identify an algorithm or a series of steps to teach
wherein: the augmented intelligence assurance operation comprises an impartiality assessment operation, the impartiality assessment operation detecting a presence of bias in an outcome of the cognitive computing function.
Adler teaches
wherein: the augmented intelligence assurance operation comprises an impartiality assessment operation, the impartiality assessment operation detecting a presence of bias in an outcome of the cognitive computing function (Examiner’s note: Adler teaches a method and an algorithm (Adler p.3 Section 2 Black-box Feature Auditing; Adler pp.4-6 Section 3 Gradient feature auditing; Adler p.4 Algorithm 1; and Adler p.5 Algorithm 2) for performing auditing of black-box models based on existing techniques used for the detection and repair of disparate impact in classification models through identifying features of an outcome, obscuring the influence of a feature on an outcome, and rank-ordering the features based on a differential analysis of feature influence before and after obscuring (Adler p.2 Section 1.1 Our Work – Contributions), where the detection of disparate impact corresponds to the concept of algorithmic fairness (with this concept of algorithmic fairness and detecting corresponding to “detecting a presence of bias”), and the process of auditing focuses on identifying and ranking features contributing to an outcome, such that when combined with the auditing of the AI black box models taught in Lee, this auditing process corresponds to “the augmented intelligence assurance operation comprises an impartiality assessment operation, the impartiality assessment operation detecting a presence of bias in an outcome of the cognitive computing function” (Adler p.1 Abstract 2nd paragraph: “Data-trained predictive models are widely used to assist in decision making. But they are used as black boxes that output a prediction or score. It is therefore hard to acquire a deeper understanding of model behavior: and in particular how different attributes influence the model prediction. This is very important when trying to interpret the behavior of complex models, or ensure that certain problematic attributes (like race or gender) are not unduly influencing decisions. In this paper, we present a technique for auditing black-box models: we can study the extent to which existing models take advantage of particular features in the dataset without knowing how the models work. We show how a class of techniques originally developed for the detection and repair of disparate impact in classification models can be used to study the sensitivity of any model with respect to any feature subsets.”; p.2 Section 1.1 Our Work 2nd paragraph: “Our main contributions include – A technique to obscure the influence of a feature on an outcome. – A method for rank-ordering features based on a differential analysis of feature influence before and after obscuring.”; and p.3 Section 1.2 Alternative Approaches 3rd paragraph: “Our methods draw heavily on ideas from the area of algorithmic fairness. The process by which we eliminate the influence of a feature uses ideas from earlier work on testing for disparate impact [6].”).).  
Both Lee and Adler are analogous art since they both teach analyzing AI black-box models as part of providing augmented intelligence assurance operations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the analysis techniques of the AI black-box model taught in Lee and incorporate an additional auditing technique taught in Adler as a way to perform augmented intelligence assurance operations to detect presence of bias in decisions/outcomes generated by the AI black box models. The motivation to combine is taught in Adler, as this technique provides a mechanism to quantify and rank features that influence the model’s decision without retraining the model, as well as identifying those influential features such that the data set containing those features can be repaired to remove the bias without retraining the black-box model (and therefore avoiding impacting the original classification behavior), thereby providing a non-intrusive mechanism for improving the robustness of the AI black-box model for various applications and datasets (Adler p.7 Section 4.1 Auditing using test data: “In a black-box setting, we cannot control how the model was trained. However, we can obscure the test data. In that case, even a model trained with knowledge of X cannot take advantage of this information, because the presence of X is masked in the data through the obscuring process. Thus, the results of classification will be free of the influence of X. We can empirically validate this claim by running an experiment where we do retrain the model … and compare the results to our procedure. … The resulting accuracy loss of each feature was close to the same on the experiments where the model was retrained as it was on the experiments based only on repairing the test data, thus validation the ability to repair directly on the test data without retraining the model.”).
Regarding original Claim 8, 
Claim 8 recites the system of claim 7, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 2, and hence is rejected under similar rationale and motivations provided by Lee and Adler as indicated in Claim 2, in view of rejections from Claim 7.
Regarding original Claim 14, 
Claim 14 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 2, and hence is rejected under similar rationale and motivations provided by Lee and Adler as indicated in Claim 2, in view of rejections from Claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mueller et al., Explanation in Human-AI Systems: A Literature Meta-Review, Synopsis of Key Ideas and Publications and Bibliography for Explainable AI, DARPA XAI Program, February 2019, where Mueller identifies a set of first generation of AI explanation systems which created paraphrased expressions based on the logical and probabilistic rules that are used in the AI system to make a diagnosis or answer a question, where these logical rules can include if-then statements that are used to make these decisions, and hence these explanations based on these if-then statements represent the internal structural and operational details of a machine learning model (Mueller p.44 First Generation Systems: Expert Systems 1st paragraph; p.45-47; and p.48 last paragraph – p.49 1st paragraph). Mueller additionally identifies a set of second generation of AI explanation systems involving the inference of a specified behavior from an AI system that is different from typical behavior from an AI system, where the identifications of these different scenarios and contrasting contexts can help form a basis for evaluating the transparency or fairness of machine decisions (Mueller p.52 How Explanations Were Constructed in Second Generation Systems 1st paragraph; p.58 2nd paragraph – p.59 1st paragraph). Mueller further identifies a set of fourth generation of AI explanation systems which involve changing the training data used for training a machine learning model to understand how the model is using information, where this changing of training data sets or removal of data from training data sets represent statistical and other properties of training data associated with a machine learning model (Mueller p.66 Progressing Toward a Fourth Generation 1st paragraph; p.67 last paragraph – p.68 1st paragraph). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121  



                                                                                                                                                                                                      /Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121